DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/28/2021 has been entered. Claims 1- 16 remain pending in the application and claims 17-21 are new. The applicant’s amendments to the claims and the specification have overcome the objections to the abstract, the 35 USC 112(f), and 112(b) rejections.
Applicant’s arguments with respect to claim(s) 1-21  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 14, and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 14 of U.S. Patent No. 10/646,285. Although the claims at issue are not identical, they are not patentably distinct from each other because it’s an obvious variation of each other. For example, see table 1 below: 
Table 1
Claim 1 of the current application
Claim 1 of the U.S. patent application No. 10/646,285 
A surgical navigation system comprising:
A surgical navigation system comprising:
a 3D display, a see-through mirror that is partially transparent and partially reflective;
a 3D display system with a see-through visor;
a tracking system configured to track a plurality of marker arrays to provide at least one of position data or orientation data associated with (a) a head of the surgeon, (b) the 3D display system, and (c) patient anatomy in the surgical field; 
a tracking system comprising means for real-time tracking of: a surgeon's head, the see- through visor, a patient anatomy and a surgical instrument to provide current position and orientation data;
a surgical navigation image generator configured to generate a surgical navigation image based on data of  the patient anatomy and the at least one of  position data or orientation data provided by the tracking system, the surgical navigation image including a virtual 










Claim 2 of the current application
Claim 1 of the U.S. patent application No. 10/646,285
The system of claim 1, wherein the 3D display includes a 3D projector
wherein the 3D display system comprises a 3D projector,
a plurality of opaque mirrors and a projection screen,
a plurality of opaque mirrors, an opaque projection screen and a see-through mirror,
the 3D projector is configured to project the surgical navigation image toward the plurality of opaque mirrors, the plurality of opaque mirrors is configured to  reflect the surgical navigation image toward  the projection screen, and the projection screen is configured to 
wherein the 3D projector is configured to project the surgical navigation image towards the plurality of opaque mirrors for reflecting the surgical navigation image towards the opaque projection screen for showing the surgical navigation image for emission towards the see-through mirror, which is partially transparent and partially reflective.
Claim 4 of the current application
Claim 5 of the U.S. patent application No. 10/646,285
The system of claim 1, wherein the 3D display includes a 3D projector and a projection screen, wherein the 3D projector is configured to project the surgical navigation image toward the projection screen, and the projection screen is configured to emit the surgical navigation image toward the see-through mirror.
The system of claim 1, wherein the 3D display system comprises a 3D projector and a see-through projection screen, wherein the 3D projector is configured to project the surgical navigation image onto the see-through projection screen, which is partially transparent and partially reflective, for showing the surgical navigation image.
Claim 14 of the current application
Claim 14 of the U.S. patent application No. 10/646,285
The system of claim 1, wherein the tracking system is configured to track the plurality of marker arrays to further provide at least one of position data or orientation data associated with a  surgical instrument; 
providing a tracking system comprising means for real-time tracking of: a surgeon's head, the 3D see-through visor, a patient anatomy and a surgical instrument to provide current position and orientation data
the surgical navigation image generator is 

Claim 16 of the current application
Claim 14 of the U.S. patent application No. 10/646,285
The method of claim 20, further comprising: tracking, using the tracking system, the plurality of marker arrays to further provide at least one of position data or orientation data associated with surgical instrument ; and  generating, by the surgical navigation image 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 16 depends from claim 20 which is claimed after claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-14 and 16-21  are rejected under 35 U.S.C. 103 as being unpatentable over  Jaramaz et al. (US Pub No: US2006/0176242) in view of Dalton et al. (US Pub No. US2004/0047044)  and in the view of Tesar et al. (US Pub No: 2017/0020627).
Regarding claim 1, Jaramaz teaches A surgical navigation system, comprising: a 3D display system, including:  a 3D display (Figure 4, element 402, paragraph 0046); a see-through mirror that is partially transparent and partially reflective [Fig.1; e.g. “partially transmissive mirror 102 and a display 104, both housed in a box 106”, 0028]; a tracking system configured to track a plurality of marker arrays to provide at least one of position data or orientation data associated with [e.g. tracking markers and tracking systems, 0004, ,0030,0040]  (b) the 3D display system, and (c) patient anatomy in the surgical field [e.g. ; “Tracking marker 402C is positioned on box 400, which has a display 402 and optical combiner 404 fixed thereto. Tracking markers 402A-C provide information to controller 410 on the location of tool 412 and bone 406 with respect to the display located in box 400. Controller 410 can then provide information to input to a processing unit (not shown) to align real time and stored images on the display.” 0004, 0030, 0040];  a surgical navigation image generator configured to generate a surgical navigation image based on data of  the patient anatomy and  the at least one of  position data or orientation data provided by the tracking system [e.g. “Augmented reality is typically implemented in one of two ways, via video overlay or optical overlay. In video overlay, [e.g. ; “Tracking marker 402C is positioned on box 400, which has a display 402 and optical combiner 404 fixed thereto. Tracking markers 402A-C provide information to controller 410 on the location of tool 412 and bone 406 with respect to the display located in box 400. Controller 410 can then provide information to input to a processing unit (not shown) to align real time and stored images on the display.” 0004, 0030, 0040]; the 3D display is-configured to emit the surgical navigation image toward  the see-through mirror positioned in the space between the surgeon and the surgical field such that the virtual representation of the patient anatomy is  collocated with the patient anatomy in the surgical field underneath the see-through mirror when viewed by  the surgeon looking from above the see-through mirror toward 3 249501421Attorney Docket No. SGAL-001/01US 341643-2001 Serial No. 16/101,459 the surgical field [FIG. 1, e.g.; “depicts an augmented reality device having a partially transmissive mirror 102 and a display 104, both housed in a box 106. A viewer 110 views a patient's arm 112 directly. The display 104 displays an image of the bone from within the arm 112. This image is reflected by mirror 102 to viewer 110”.0028].
However Jaramaz fails to explicitly teach “an arm extending from the 3D display and configured to support the see-through mirror a predetermined distance from the 3D display to position the see-through mirror in a space between a surgical field and a surgeon when the 3D display is positioned outside of the space”
an arm extending from the 3D display and configured to support the see-through mirror a predetermined distance from the 3D display to position the see-through mirror in a space between a surgical field and a surgeon when the 3D display is positioned outside of the space (figure 1, element 130, paras. 0030 and 0035).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jaramaz to incorporate the teachings of Dalton to provide an arm extending from the 3D display and configured to support the see-through mirror a predetermined distance from the 3D display. Based on the teaching within Dalton specific to “In another embodiment, carrier 130 may include a track upon which a movable attachment device connected to display device 120 may be moved and fixed such that the display device 120 may easily move up and down carrier 130 to lengthen or shorten distance d.sub.1.”, therefore, one in the ordinary skill in the art would have knowingly understood the benefit to provide these teachings with Jaramaz in order for the user to see the surgical field through the see through mirror more accurately. 
However Jaramaz in the view of Dalton fails to explicitly teach “a tracking system comprising means for real-time tracking of: a surgeon's head.”
Tesar, in the same field of endeavor in the subject of surgical visualization system teaches a tracking system comprising means for real-time tracking of: a surgeon's head [e.g. ; “In further embodiments, the control can allow hands free control so that the surgeon would not need to put down surgical tools from both hands. Such hands free controls can include a 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jaramaz in the view of Dalton to incorporate the teachings of Tesar to provide a tracking system comprising means for real-time tracking of: a surgeon's head. Based on the teaching within Tesar specific to “The control can be configured to vary at least one parameter (e.g., size, contrast, brightness, zoom, iris size, auto gain, illumination, etc.) of a camera, a display, mobile display device, or other medical device based on the eye movements and/or head movements of the user to adjust the displayed images.”, therefore, one in the ordinary skill in the art would have knowingly understood the benefit to provide these teachings with Jaramaz in the view of Dalton in order for the user to adjust parameters such as the size, contrast, brightness, zoom in a display by merely using his head. 

Regarding claim 2, Jaramaz teaches The system of claim 1, wherein the 3D display includes a 3D projector, a plurality of opaque mirrors and a projection screen, the 3D projector is configured to project the surgical navigation image toward  the plurality of opaque mirrors, the plurality of opaque mirrors is configured to  reflect the surgical navigation image toward  the projection screen, and the projection screen is configured to  emit the surgical navigation image toward the see-through mirror [e.g. “FIG. 3A depicts an augmented reality system using an infrared camera 326 to view the vascular system 328 of a patient. As in FIGS. 1 and 2, a box 306 contains a partially transmissive mirror 302 and a display 304 to reflect an image to viewer 310. Viewer 310 

Regarding claim 3, Jaramaz teaches The system of claim 1, wherein the 3D display includes a 3D monitor for emitting the surgical navigation image toward  the see-through mirror [fig. 1, e.g. ; “The display 104 displays an image of the bone from within the arm 112. This image is reflected by mirror 102 to viewer 110”, 0028]



Regarding claim 5, Jaramaz teaches The system of claim 1, wherein the see-through mirror is configured to be positioned, when the system is in use, at a distance (dl) from the head of the surgeon which is shorter than the distance (d2) from the surgical field of the patient anatomy  [Fig. 1, the distance from the viewer’s eyes (element 110) to the partially transmissive mirror (element 102) is shorter than the distance from the viewer’s eyes (element 110) to the patient’s arm (element 112)].

Regarding claim 6, Jaramaz teaches The system of claim 1, however fails to explicitly teach wherein the arm extending from the 3D display and configured to support the see-through mirror is a detachable arm.
Dalton, in the same field of endeavor in the subject of navigation surgical system, teaches the arm extending from the 3D display and configured to support the see-through mirror (figure 1, element 130, paras. 0030 and 0035).

However Jaramaz in the view of Dalton fails to explicitly teach “a detachable arm”.
Tesar, in the same field of endeavor in the subject of surgical visualization system, teaches a detachable arm [fig. 1; element 5, 7, 7b].
It would have been prima facie obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jaramaz in the view of Dalton to incorporate the teachings of Tesar to provide a detachable arm. Doing so will enable the user to pivot and move the arm to re-orient and/or re-position the viewing platform.


Dalton, in the same field of endeavor in the subject of navigation surgical system, teaches the arm extending from the 3D display and configured to support the see-through mirror (figure 1, element 130, paras. 0030 and 0035).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jaramaz to incorporate the teachings of Dalton to provide an arm extending from the 3D display and configured to support the see-through mirror a predetermined distance from the 3D display. Based on the teaching within Dalton specific to “In another embodiment, carrier 130 may include a track upon which a movable attachment device connected to display device 120 may be moved and fixed such that the display device 120 may easily move up and down carrier 130 to lengthen or shorten distance d.sub.1.”, therefore, one in the ordinary skill in the art would have knowingly understood the benefit to provide these teachings with Jaramaz in order for the user to see the surgical field through the see through mirror more accurately. 
However Jaramaz in the view of Dalton fails to explicitly teach “a foldable arm”.
Tesar, in the same field of endeavor in the subject of surgical visualization system, teaches a foldable arm [fig. 1; element 5, 7, 7b].
It would have been prima facie obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jaramaz in the view of Dalton to incorporate the teachings of Tesar to provide a foldable arm. Doing so 

Regarding claim 8, Jaramaz teaches the system of claim 1, wherein the see-through mirror is disposable. [e.g.; “Mounting the mirror to allow this may result in a package that is not ergonomically feasible for the procedure for which it is being used”.0008].

Regarding claim 9, Jaramaz teaches the system of claim 1, wherein the surgical navigation image generator is controllable by an input interface including at least one of: a foot-operable pedal, a microphone, a joystick, or an eye-tracker. [e.g.; “Controller 410 can then provide information to input to a processing unit (not shown) to align real time and stored images on the display.” 0030 and 0004]

Regarding claim 10, Jaramaz teaches the system of claim 1, further comprising an adjustable ceiling-mounted surgical boom attached to the 3D display. [e.g.; “In an exemplary embodiment of the invention, the support mechanism is a boom-type structure. The support may be attached to any stationary object. This may include for example, a wall, floor, ceiling or operating table.” 0041].

Regarding claim 11, Jaramaz teaches the system of claim 1, further comprising an adjustable floor-supported structure, attached the 3D display. [e.g.; “In an exemplary embodiment of the invention, the support mechanism is a boom-type structure. The 

Regarding claim 12, Jaramaz teaches The system of claim 1, wherein the plurality of marker arrays  includes  a display marker array associated with the 3D display system, a patient anatomy marker array associated with the patient anatomy, and a surgical instrument marker array associated with a surgical instrument, the tracking system  configured to determine in real time a position and an orientation of each marker array from the plurality of marker arrays [e.g.; “tracking systems typically report the positions of one or more objects, or markers relative to a base reference coordinate system” 0024, 0028-0030]
However Jaramaz fails to explicitly teach “tracking of a surgeon's head.”
Tesar, in the same field of endeavor in the subject of surgical visualization system teaches a tracking system comprising means for real-time tracking of: a surgeon's head [e.g. ; “In further embodiments, the control can allow hands free control so that the surgeon would not need to put down surgical tools from both hands. Such hands free controls can include a virtual touch screen as described herein and/or voice command recognition. Such hands free controls can also include eye and/or head tracking”, 1398]
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jaramaz to incorporate the teachings of Tesar to provide a tracking system comprising means for real-time tracking of: a surgeon's head. Based on the teaching within Tesar specific to “The 

Regarding claim 13, Jaramaz teaches the system of claim 12, wherein at least one of the head position marker array, the display marker array, the patient anatomy marker array, the instrument marker array includes several fiducial markers that are not all coplanar. [e.g.; fig. 4, “The bone is marked by a tracking marker 420A. Surgical tool 412 is tracked using tracking marker 402B. Tracking marker 402C is positioned on box 400” 0030].
[AltContent: textbox (See figure 4 below, it shows the different location art positions of the markers. Therefore, they’re not coplanar.)]

[AltContent: rect]
    PNG
    media_image1.png
    532
    581
    media_image1.png
    Greyscale




Regarding claim 14, Jaramaz teaches The system of claim 1, wherein the tracking system is configured to track the plurality of marker arrays to further provide at least one of position data or orientation data associated with surgical instrument [e.g.; “Surgical tool 412 is tracked using tracking marker 402B.” 0030]; and the surgical navigation image generator is configured to generate the surgical navigation image to further include a virtual representation of a surgical instrument  based on the at least one of the  position data or the orientation data associated with , the surgical-instrument and a virtual surgical instrument model [see paragraphs 0004, 0008, 0022, and 0030].



Regarding claim 17, Jaramaz teaches The system of claim 1, wherein the 3D display includes: a 3D projector (para. 0030 and 0031); and a projection screen (para. 0030 and 0031), the 3D projector configured to project the surgical navigation image toward the projection screen, and the projection screen configured to emit the surgical navigation image toward the see-through mirror (para. 0030 and 0031).

Regarding claim 18, Jaramaz The system of claim 1, wherein the 3D display includes: a 3D projector; at least one opaque mirror; and a projection screen, the 3D projector configured to project the surgical navigation image toward the least one opaque mirror, the at least one opaque mirror configured to reflect the surgical navigation image toward the projection screen, and the projection screen configured to emit the surgical navigation image toward the see-through mirror [e.g. “FIG. 3A depicts an augmented reality system using an infrared camera 326 to view the vascular system 328 of a patient. As in FIGS. 1 and 2, a box 306 contains a partially transmissive mirror 
Regarding claim 19, Jaramaz The system of claim 1, however fails to explicitly teach wherein the arm is adjustable such that the predetermined distance between the 3D display the see-through mirror can be adjusted.
Dalton, in the same field of endeavor in the subject of navigation surgical system, teaches the arm is adjustable such that the predetermined distance between the 3D 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jaramaz to incorporate the teachings of Dalton to provide the arm is adjustable such that the predetermined distance between the 3D display the see-through mirror can be adjusted. Based on the teaching within Dalton specific to “In another embodiment, carrier 130 may include a track upon which a movable attachment device connected to display device 120 may be moved and fixed such that the display device 120 may easily move up and down carrier 130 to lengthen or shorten distance d.sub.1.”, therefore, one in the ordinary skill in the art would have knowingly understood the benefit to provide these teachings with Jaramaz in order for the user to see the surgical field through the see through mirror more accurately. 

Regarding claim 20, Jaramaz A method for providing an augmented reality image during an operation, comprising: tracking, using a tracking system [e.g. tracking markers and tracking systems, 0004, ,0030,0040], a plurality of marker arrays to provide at least one of position data or orientation data associated with (b) a 3D display system, and (c) patient anatomy in a surgical field [e.g. ; “Tracking marker 402C is positioned on box 400, which has a display 402 and optical combiner 404 fixed thereto. Tracking markers 402A-C provide information to controller 410 on the location of tool 412 and bone 406 with respect to the display located in box 400. Controller 410 can then provide information to input to a processing unit (not shown) to align real time and stored 
However Jaramaz fails to explicitly teach “a 3D display and a see- through mirror that is supported by an arm extending from the 3D display that is configured to position the see-through mirror at a predetermined distance from the 3D display”
Dalton, in the same field of endeavor in the subject of navigation surgical system, teaches a 3D display and a see- through mirror that is supported by an arm extending from the 3D display that is configured to position the see-through mirror at a predetermined distance from the 3D display (figure 1, element 130, paras. 0030 and 0035).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jaramaz to incorporate the teachings of Dalton to provide an arm extending from the 3D display and configured to support the see-through mirror a predetermined distance from the 3D display. Based on the teaching within Dalton specific to “In another embodiment, carrier 130 may include a track upon which a movable attachment device connected to display device 120 may be moved and fixed such that the display device 120 may easily move up and down carrier 130 to lengthen or shorten distance d.sub.1.”, therefore, one in the ordinary skill in the art would have knowingly understood the benefit to provide these teachings with Jaramaz in order for the user to see the surgical field through the see through mirror more accurately. 

Tesar, in the same field of endeavor in the subject of surgical visualization system teaches a tracking system comprising means for real-time tracking of: a surgeon's head [e.g. ; “In further embodiments, the control can allow hands free control so that the surgeon would not need to put down surgical tools from both hands. Such hands free controls can include a virtual touch screen as described herein and/or voice command recognition. Such hands free controls can also include eye and/or head tracking”, 1398]
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jaramaz in the view of Dalton to incorporate the teachings of Tesar to provide a tracking system comprising means for real-time tracking of: a surgeon's head. Based on the teaching within Tesar specific to “The control can be configured to vary at least one parameter (e.g., size, contrast, brightness, zoom, iris size, auto gain, illumination, etc.) of a camera, a display, mobile display device, or other medical device based on the eye movements and/or head movements of the user to adjust the displayed images.”, therefore, one in the ordinary skill in the art would have knowingly understood the benefit to provide these teachings with Jaramaz in the view of Dalton in order for the user to adjust parameters such as the size, contrast, brightness, zoom in a display by merely using his head. 



.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           
	/JOSEPH M SANTOS RODRIGUEZ/           Primary Examiner, Art Unit 3793